United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3657
                                   ___________

Roy D. Carver, erroneously captioned *
as Roy D. Clark on original complaint, *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Baptist Medical Systems of Arkansas, *
                                       *    [UNPUBLISHED]
            Appellee.                  *
                                 ___________

                         Submitted: June 5, 2003
                             Filed: October 15, 2003
                                  ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Roy Carver appeals the district court’s1 grant of summary judgment to Baptist
Medical Systems of Arkansas (Baptist Medical) in his age-discrimination suit.
Having carefully reviewed the record, we conclude summary judgment was proper
for the reasons given by the district court. Accordingly, we affirm. See 8th Cir. R.
47B. We deny as moot Baptist Medical’s motion to supplement the record on appeal.
                       ______________________________

      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.